United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2767
                         ___________________________

                             Kenneth Edward Werbach

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 University of Arkansas; Claretha Hughes; Michael T. Miller; Carsten Schmidtke

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                              Submitted: April 3, 2018
                               Filed: April 26, 2018
                                   [Unpublished]
                                  ____________

Before WOLLMAN, COLLOTON, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

     Kenneth Werbach appeals the district court’s1 adverse grant of summary
judgment in an action alleging that he was discriminated against by the University of

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
Arkansas (where he was an online graduate student) and three faculty members, in
violation of sections 503 and 504 of the Rehabilitation Act (RA) and Titles II and III
of the Americans with Disabilities Act (ADA). We deny his motion to supplement
the record with additional evidence. See Dakota Indus., Inc. v. Dakota Sportswear,
Inc., 988 F.2d 61, 63 (8th Cir. 1993).

       Having reviewed the record and the parties’ arguments on appeal, we conclude
that summary judgment was properly granted, as section 503 of the RA and Title III
of the ADA do not apply to the instant case, see 29 U.S.C. § 793 (§ 503 of RA bars
employment discrimination); 42 U.S.C. § 12181 (Title III of ADA bars discrimination
by public accommodations and commercial facilities); most of Werbach’s allegations
did not allege discrimination based on a protected class; and, to the extent that he
alleged disability-based discrimination, he did not present any evidence from which
a reasonable trier of fact could conclude that the disability was the sole or motivating
factor behind the challenged conduct, see 29 U.S.C. § 794 (§ 504 of RA bars
discrimination “solely by reason” of disability by, inter alia, a state entity); 42 U.S.C.
§ 12131 (Title II of ADA bars discrimination based on disability by, inter alia, a state
entity); Amir v. St. Louis Univ., 184 F.3d 1017, 1027, 1029 n.5 (8th Cir. 1999)
(recovery under RA requires showing disability served as “the sole impetus” for
adverse action; recovery under ADA requires showing defendant took adverse action
based on plaintiff’s disability) (emphasis in original).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-